         Case 1:18-cr-00526-AJN Document 335 Filed 07/29/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                7/29/21

  United States of America,

                 –v–
                                                                     18-cr-526 (AJN)
  Dorfi Montesino,
                                                                          ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       The Court received the attached letter by mail seeking compassionate release. The Court

construes this letter as a request for relief pursuant to 18 U.S.C. § 3582(c)(1)(A). Pursuant to the

Criminal Justice Act, 18 U.S.C. § 3006A, and the discretion of the Court, the Court hereby

appoints Michael Tremonte to represent Mr. Montesino in connection with his request for relief.

Within three weeks of this Order, Ms. Tremonte shall meet and confer with the Government and

the parties shall jointly propose a briefing schedule.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Montesino.

       SO ORDERED.


Dated: July 29, 2021
       New York, New York
                                                   __________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
Case 1:18-cr-00526-AJN Document 335 Filed 07/29/21 Page 2 of 3
Case 1:18-cr-00526-AJN Document 335 Filed 07/29/21 Page 3 of 3
